J-A22041-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COPY COPY, INC.                         :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                     Appellant           :
                                         :
              v.                         :
                                         :
                                         :
 KEYSTONE DIGITAL IMAGING, INC.,         :
 KDI AND KEYSTONE DIGITAL                :   No. 3851 EDA 2017
 IMAGING                                 :
                                         :

                 Appeal from the Order November 6, 2017
     In the Court of Common Pleas of Delaware County Civil Division at
                           No(s): 2004-14205


BEFORE:    BENDER, P.J.E., NICHOLS, J., and STEVENS*, P.J.E.

MEMORANDUM BY STEVENS, P.J.E.:                  FILED DECEMBER 19, 2018

      Appellant, Copy Copy, Inc., appeals from the order entered in the Court

of Common Pleas of Delaware County denying its Petition to Attach the Income

from clients of Appellees KDI, Keystone Digital Imaging, Inc., and Keystone

Digital Imaging and its Motion to Compel Appellees to Disclose the Location of

Funds Received While Doing Business Under the Appellees’ Names. We affirm.

      In 2005, Appellant/Plaintiff, Copy Copy, Inc., filed a breach of contract

action against Appellees/Defendants Keystone Digital Imaging Inc., Keystone

Digital Imaging, and KDI. During pleadings and at trial, Appellees/Defendants

unsuccessfully alleged they, as corporations, did not exist at the time of the

contracts in question.     Instead, they claimed, the separate and distinct

corporation of “Keystone Digital Imaging, Incorporated” had been the

contracting party.     At the end of trial, on or about December 27, 2006,

____________________________________
* Former Justice specially assigned to the Superior Court.
J-A22041-18



Appellant/Plaintiff obtained a verdict against the named Appellees/Defendants

for $288,090.22. As of December 31, 2007, the amount totaled $390,247.43.

      In 2011, Appellant filed with the court a petition for forced entry in

Appellees’ property to conduct execution of the 2006 judgment.                 The

Honorable George A. Pagano denied Appellant’s petition, finding the place of

business actually belonged to “Keystone Digital Imaging, Incorporated,” which

was not a party to the underlying litigation and judgment.

      In 2014, Appellant filed a petition to attach the assets of “Keystone

Digital Imaging, Incorporated” in satisfaction of the 2006 judgment against

Appellees.   Specifically, Appellant alleged the three judgment debtors had

improperly     transferred   all their   assets to    Keystone   Digital Imaging,

Incorporated.

      The trial court, with the Honorable Spiros Angelos presiding, denied the

petition. Specifically, Judge Angelos found Appellant’s 2014 action in fraud

time-barred,    as   Appellant   was     aware   of   Keystone   Digital   Imaging,

Incorporated’s existence and the Appellees’ bankruptcies no later than

December 2006, and a four-year statute of limitations applies to a claim for

fraudulent conveyance under the Pennsylvania Uniform Fraudulent Transfer

Act, 12 Pa.C.S.A. §§ 5104, 5105. See 12 Pa.C.S.A. § 5109.

      Even if Judge Angelos were to review the claim on its merits, he opined,

he would still find it was without merit.        Under the Pennsylvania Uniform

Fraudulent Transfer Act, it is a creditor’s burden to prove, by a preponderance

of the evidence, that a debtor transferred assets. Here, Appellant offered no

                                         -2-
J-A22041-18



testimony or evidence that any transfer took place.            Without evidentiary

support   for   Appellant’s   claim,   it   was   impossible    to   determine   if

Appellees/Defendants transferred their assets to Keystone Digital Imaging,

Incorporated, let alone whether they did so fraudulently, Judge Angelos

concluded.

      Appellant appealed to the Superior Court.         On December 5, 2016,

however, counsel voluntarily withdrew and discontinued Appellant’s appeal.

      In April 2017, Appellant instituted the present action in the Court of

Common Pleas of Delaware County by filing a Petition to Attach the Income of

Clients of KDI a/k/a KDI Incorporated. In September 2017, Appellants filed

an accompanying Motion to Compel Disclosure of Location of Funds Received

while Doing Business Under Defendants’ Names. Defendants/Appellees filed

preliminary objections.

      The Honorable Charles Burr agreed with preliminary objections that

Appellant was attempting to relitigate the matter previously disposed of by

Judge Angelos and voluntarily withdrawn by counsel at the appellate level.

Specifically, Judge Burr found that all requests for relief made in the present

action had already been denied previously by Judges Pagano and Angelos,

respectively. Moreover, he opined, Appellant could have pursued appellate

review in this Court from such decisions, but it elected not to do so. Judge

Burr, therefore, relied on the aforementioned statute of limitations as well as

on the doctrines of res judicata and collateral estoppel to deny Appellant’s

Petition to Attach. This timely appeal followed.

                                       -3-
J-A22041-18



      Appellant presents two questions for our consideration:

      1. Is it an error of law and/or an abuse of discretion when the
         court will not allow the attachment of income of a named
         defendant found on a web site?

      2. Is it an error of law and/or an abuse of discretion to deny
         discovery of the income of a named defendant?

Appellant’s brief, at 4.

      The entirety of Appellant’s argument comprising the two issues raised

above states the following:

      This is a case in which a company operates under [four] names
      and uses them to hide assets, claim it never signed an agreement,
      claim it did not send checks to the plaintiff and deny admissions
      in pleadings and testimony.

      The record is clear KDI, Incorporated operates under several
      different names and these names are not separated legal entities.

      For over 100 years, the courts have protected people and
      businesses from corporations which try to avoid paying a debt
      simply by changing their names.

      ...

      [Appellant/Plaintiff] sued the correct party under the many names
      it uses. It is an error of law and an abuse of discretion not [to]
      allow [Appellant/Plaintiff] to attach[] the income from customer[s]
      listed on the KDI website.

      Also, because documents show that the three named
      [Appellees/Defendants] send contracts and invoices to customers
      it is an error of law and an abuse of discretion not to allow
      [Appellant/Plaintiff] to determine the locations of the funds
      received from the customers.

Appellant’s brief, at 8-9. Appellant purports to advance this position with a

listing of decisions standing for the general proposition that a corporation


                                     -4-
J-A22041-18



cannot avoid paying a debt simply by changing its name. Id. (citing, e.g.,

Burlington Coat v. Grace Construction, 126 A.3d. 1010 (Pa.Super. 2015)

(building owner’s entry into contract under trade name, which was fictitious

name, did not preclude his rights under contract; use of fictitious name does

not create separate legal entity)).

      Most problematic for Appellant, however, is that it offers no response to

Judge Burr’s order decreeing the present action either time-barred under the

statute of limitations or precluded by the doctrine of res judicata. With respect

to the former grounds for dismissal, Appellant fails to address, let alone

explain how the four-year statute of limitations deemed applicable to its

previous claims of fraudulent transfer of funds would not also apply to the

present matter, which essentially raises the same claim that Appellees

“operate[] under [four] names and use[] them to hide assets.” Appellant’s

brief at 8.

      As for Judge Burr’s alternate grounds for his decision, we note “[u]nder

the doctrine of res judicata, or claim preclusion, a final judgment on the merits

by a court of competent jurisdiction will bar any future action on the same

cause of action between the parties and their privies.” Mariner Chestnut

Partners, L.P. v. Lenfest, 152 A.3d 265, 286 (Pa. Super. 2016) (citations

and quotation marks omitted).         The “doctrine therefore forbids further

litigation on all matters which might have been raised and decided in the

former suit, as well as those which were actually raised therein.” Id.




                                      -5-
J-A22041-18



        Here, we agree res judicata applies because Appellant’s present claims,

even if not technically identical to its previous claims, are their functional

equivalent and, therefore, could have been raised and decided in the former

suit.   Indeed, in the previous suit before Judge Angelos, Appellant petitioned

the court to attach assets of Keystone Digital Imaging, Incorporated. In the

present suit, Appellant petitioned the same court to attach assets of Appellees,

which, Appellant claimed, is essentially the same entity as Keystone Digital

Imaging, Incorporated. As such, Appellant effectively seeks the same remedy

from the same court that previously discerned no merit to the claim.

        We, therefore, discern no error with Judge Burr’s conclusion that the

present matter impermissibly required him to relitigate issues disposed of by

the same trial court in Appellant’s prior matter. Appellant had the opportunity

to gain judicial review of the trial court’s prior decision not through a

subsequent filing with the same court but through the appeal it actually filed

with this Court. Before we could conduct merits review, however, Appellant

elected to withdraw the appeal. Accordingly, Appellant may obtain no relief

now by raising claims that were or should have been raised in the previous

matter. For this reason, Appellant’s appeal fails.

        Order affirmed.




                                      -6-
J-A22041-18




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/19/18




                          -7-